DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-16 and 20-22 are currently pending.
Claim 17-19 have been canceled.

Response to Amendments
Applicant’s amendments filed 11/20/2020 have been entered.
Claim 1 has been amended. Claim 22 has been added. 
The Section 103 rejection(s) of the previous Office action have been updated to reflect Applicant’s amendments.
The Section 112(a) rejection has been withdrawn in view of Applicant’s amendments and arguments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-16 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Brickner et al. (US 2017/004778 A1) in view of Whispell et al. (US 2016/0194885 A1) as evidenced by ASTM F 1066 Material Information Sheet.
Regarding claims 1-3, 5-9, 14-16, and 21,
Brickner teaches a dimensionally stable flooring panel (10, a multilayer panel) comprising at least two layers including a wear layer (30, a surface layer) and a substrate layer (20, a back layer) (Brickner: abstract). The wear layer may be considered a surface layer, and thus comprises a surface layer, as the wear layer may be laminated above the surface of the substrate layer. The multilayer panel may also comprise one or more layers in between said surface layer and the back layer wherein said one or more intervening layers may be considered a wear layer comprising a surface layer (Brickner: par. 0054). The back layer (20) may be considered to comprise a face which is configured to be in contact with a floor and being free of glue as layers bottom panel surfaces, such as layer (50) in Figure 3, are optional and there is no mention of said face using glue to adhere said face to the floor (Brickner: Fig. 3; par. 0030). The edges of the multilayer panel have male-female assembly means (described as a locking profile) configured to connect several multilayer panels to one another (Brickner: Fig. 3; par. 0033-0047).
The wear layer (30, a surface layer) may be derived from polyvinyl chloride (PVC) and contain an impact modifier (an impact absorber) to reduce susceptibility to chipping during manufacturing (Brickner: par. 0006-0007, 0018, and 0020-0024). The impact modifier may be composed of elastomeric polymeric particles such as MBS and ABS which are listed as suitable elastomeric polymeric particles in Applicant’s specification (Brickner: par. 0023-0028 and 0061-0066 and Applicant’s specification: pg. 5, lin. 25-30 and pg. 6, lin. 23-30). The impact modifiers may also be considered polymeric plasticizers as Brickner teaches the use of impact modifiers to offset the brittleness (i.e. increase plasticity) of the wear layer from the reduced plasticizer content in the wear layer (Brickner: par. 0020). The impact modifier may be added in Brickner: par. 0006-0007, 0018, and 0020-0024). A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
The wear layer (the surface layer) may have a thickness of from about 3 to about 40 mils (converts to about 0.08 mm to about 1.02 mm) which overlaps with the claimed  thickness of between 0.1 and 3 mm and the narrower range of between 0.3 and 2.5 mm (Brickner: par. 0048). The multilayer panel may have an overall thickness of from about 60 to about 200 mils resulting in the surface layer overlapping with the % total thickness of the panel of between 5 and 30 % (Brickner: par. 0049). For example, a 40 mil surface layer and a 200 mil overall thickness would result in the surface layer constituting 20% of the overall thickness of the multilayered panel. A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Brickner is silent towards the wear layer having a Shore D hardness greater than or equal to 60 or greater than or equal to 70; and a Young’s modulus greater than or equal to 1000 MPa or greater than or equal to 1500 MPa.
However, Brickner teaches the surface layer is composed of the same composition, i.e. PVC, and contains the disclosed additives such as impact modifiers composed of the same composition added in the disclosed amounts. Therefore, it is expected that the wear layer 
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See MPEP 2112.
Brickner further teaches the substrate layer (20, the back layer) may be composed of two layers, an upper core layer (21, corresponds to a balancing layer) and a lower core layer (22, a first back layer) which may each comprise a polymeric core comprising polyvinyl chloride (PVC) (Brickner: par. 0052). Bricker is silent towards the back layer being a balancing layer being made up of PVC obtained from a composition comprising a proportion of liquid plasticizer of less than 15% by weight of the balancing layer. 
Yu teaches a floor tile (a floor panel) that includes a multilayered main body comprising a wear-resistant layer (13, a wear layer) bonded to a base layer (11, a back layer) (Yu: abstract; Fig. 1; par. 0018). The back layer (11) may be composed of polyvinyl chloride (PVC), a plasticizer, and a filler (Yu: par. 0019). The back layer acts as a balance layer and thus may be considered to comprise a balancing layer made up of at least PVC (Yu: par. 0019). The wear layer (13) may be transparent film made of polyvinyl chloride (PVC) and is shown to be the top or surface layer in Fig. 1 and thus may be considered to comprise a surface layer (Yu: Fig. 1; par. 0021). Therefore, one of ordinary skill in the art would recognize the substrate layer (20) comprising two layers i.e. layers (21) and (22) (which correspond to the claimed balancing layer and the first back layer respectively) of Brickner composed of PVC and filler as a balance layer which is bonded to a surface layer.
Additionally, Whispell teaches resilient flooring planks (floor panels) comprising a laminated structure comprising a wear layer (37) and a base layer (31, corresponds to the backing layer/balancing layer of Brickner and Yu) comprising polyvinyl chloride (PVC) and a filler; wherein the PVC is derived from 1 to 30% by weight of a liquid or solid plasticizer to impart the desired flexibility which overlaps with the claimed less than 15% by weight by weight of the balancing layer (Whispell: abstract; Fig. 3; par. 0077, 0139, and 0171-0175).
Brickner, Yu, and Whispell are in the corresponding field of multilayered floor panels comprising a surface and back layer composed of PVC. Therefore, it would have been obvious to one of ordinary skill in the art to obtain the PVC in the substrate layer of Brickner, which may be considered a balancing layer as disclosed by Yu and includes the substrate layer of Brickner, to have the claimed proportion of liquid plasticizer to provide a balancing layer with the desired flexibility as taught by Whispell. The resulting plasticized PVC may be considered to have some degree of flexibility and thus may be considered plasticized flexible PVC.
Brickner, Yu, and Whispell are silent towards the balancing layer having a Shore D hardness greater than or equal to 50 and a Young’s modulus greater than or equal to 500 MPa. However, Yu, Brickner, and Whispell teach the balancing layer is formed of the disclosed composition with the claimed plasticizer proportions. Therefore, it is expected that the balancing layer intrinsically possesses the same characteristics such as the claimed Shore D hardness and Young’s modulus. As such, the panel may also be considered a “rigid” multilayer panel.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See MPEP 2112.
Regarding claim 4,
Brickner, Yu, and Whispell teach the panel required by claim 1. Brickner is silent towards the surface layer being transparent.
Yu teaches the wear layer (13, corresponds to the surface layer of Brickner) may be transparent film made of polyvinyl chloride (PVC) and is shown to be the top or surface layer in Fig. 1 and thus may be considered to comprise a surface layer (Yu: Fig. 1; par. 0021). The transparent wear layer is laminated over a decorative layer (12, corresponds to the decorative print layer of Brickner) to provide a surface layer with improved wear-resistant quality which also has a good-looking appearance after long term usage (Yu: par. 0021 and Brickner: par. 0054).
Brickner and Yu are in the corresponding field of multilayer floor panels comprising PVC surface layers. Therefore, it would have been obvious to one of ordinary skill in the art to configure the surface layer of Brickner to be transparent to provide a wear-resistant layer that maintains a desirable appearance after long term usage as taught by Yu.
Regarding claims 10 and 11,
Brickner, Yu, and Whispell teach the panel required by claim 1. Brickner further teaches the impact modifiers may have a core/shell structure in which the shell (a composition) may have a glass transition temperature (Tg) of from 50 to 110ºC which overlaps with the claimed Tg of between 60 to 80ºC and the narrower range of between 70 and 80ºC (Brickner: par. 0026). A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Regarding claims 12 and 13,
Brickner, Yu, and Whispell teach the panel required by claim 1. Brickner further teaches the surface layer may be substantially free of plasticizer which is defined as less than 4 wt% based on the composition of the layer and preferably less than 0.05 wt% of plasticizer which is within the claimed less than 10% and less than or equal to 5% by weight of the surface layer (Brickner: par. 0015 and 0019). Brickner further teaches the plasticizer may be low molecular weight phthalate esters with examples of cyclohexane dicarboxylic acid diisononyl ester which is an example in Applicant’s specification as a liquid plasticizer (Brickner: par. 0019 and 0075-0076 and Applicant’s PGpub: par. 0054)
Regarding claim 20,
Brickner, Yu, and Whispell teach the panel required by claim 1. Brickner further teaches the intervening layers (the claimed wear layer) which may be located between the wear layer (30, the surface layer) and the substrate layer (20, back layer/balancing layer) may be decorative print layers (decorative films) which may be considered in contact with the balancing layer as they are within the same multilayered laminate (Brickner: par. 0054).
Regarding claim 21,
Brickner, Yu, and Whispell teach the panel required by claim 1. Brickner, Yu, and Whispell are silent towards the glass transition temperature (Tg) of the composition of the balancing layer. However, Brickner, Yu, and Whispell teach the claimed composition with the claimed plasticizer content for the balancing layer. Therefore, it is expected that the composition in the balancing layer intrinsically possesses the same characteristics such as the glass transition temperature (Tg) being between 60 to 80ºC.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See MPEP 2112.
Regarding claim 22,
Brickner, Yu, and Whispell teach the panel required by claim 1. Brickner, Yu, and Whispell are silent towards the indention value being less than or equal to 0.20 mm when measured in the claimed manner. However, Brickner, Yu, and Whispell teach the claimed structure and compositions for the claimed panel. Therefore, it is expected that the intrinsically exhibits the claimed indention value of less than or equal to 0.20 mm when measured in the claimed manner.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or 

Response to Amendments
Applicant’s arguments filed 11/20/2020 have been fully considered but they are not found persuasive.
Applicant argues that Brickner is silent regarding the use of a balancing layer having the claimed properties. Applicant argues that paragraph [0053] and appears to argue that Brickner doesn’t teach the binder and filler of VCT is present in the substrate layer and is not a vinyl composition.
The argument is not found persuasive as paragraph [0052] explicitly teaches PVC may be present in the substrate layers, including the upper and lower substrate layers (21) and (22). Further, it is the combination of Brickner in view of Yu and Whispell teaches the claimed balancing layer composition and not Brickner alone.
Applicant further argues that Yu does not disclose a distinct first back layer as required in amended claim 1.
The argument is not found persuasive as it is Brickner that teaches the distinct first back layer (layer 22) as required by amended claim 1. Yu is utilized to adjust the composition of the 21) which corresponds to the claimed balancing layer in which Yu explicitly teaches a balancing layer bonded to a wear layer.
Applicant argues that Whispell does not cure the deficiencies of Brickner and Yu and in fact teaches away from a rigid panel as Whispell teaches the planks are resilient and are not rigid but have flexibility.
The argument is not found persuasive as rigidity is a term of degree, such as something can be more or less rigid or more or less flexible. Just because something is “rigid” doesn’t mean it has no flexibility and vice versa. Even amended claim 1 requires flexible PVC as a component in the back layer and results in a claimed “rigid” panel. Thus, it is conceivable to one of ordinary skill in the art to adjust the flexibility and thus the rigidity of the panel in achieve the desired properties and is not an explicit teaching away from the claims. Further, Applicant argues the art does not aim to solve the same issues. This argument is also not found persuasive as the art is analogous with a distinct advantage presented by the prior art and does not explicitly have to teach the explicit advantages or goals outlined in Applicant’s specification.
Applicant argues that the base layers of Whispell are vaguely explained and could be laminated in different ways and is a more general reference.
The argument is not found persuasive as Whispell is not utilized to teach the lamination order, but just to adjust the flexibility (which in turn the rigidity) by adjusting the plasticizer content in the PVC layers.


Applicant’s amendments filed 06/12/20 regarding the Yu reference teaching away from the back layer surface being free of glue and does not teach or suggest the male-female assembly or that Yu is silent towards the wear layer having the claimed hardness and Young’s modulus 
Applicant argues that one of ordinary skill in the art would not combine Yu with Brickner because Brickner does not aim to provide a floor covering having very good performance in terms of resistance to indentation, abrasion, and scraping.
The argument is not found persuasive as Brickner and Yu are related as multilayered floor panels composed of surface and back layers composed of PVC. The requirement for analogous art is 1) the reference if from the same field of endeavor as the claimed invention (even if it addresses a different problem); or 2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not the same field of endeavor as the claimed invention. See MPEP 2141.01(a) I. In this case, the two references are in a corresponding field of endeavor as the claimed invention and to each other, i.e. multilayered floor boards comprising surface and back layers composed of PVC.
Applicant argues that Brickner does not describe a back layer bonded to a balancing layer with said balancing layer bonded to a wear layer.
The argument is not found persuasive as the claim requires “the back layer comprises a balance layer” not a back layer “bonded to” a balancing layer as alleged by Applicant. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See MPEP 2145 VI. That is, the back layer comprising a balancing layer is satisfied by a single balancing layer as it may be considered a back layer comprising a balancing layer.
Applicant appears to argue on page 8 that Brickner and Yu do not teach the advantages disclosed in Applicant’s disclosure.
The argument is not found persuasive as mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). See MPEP 2145 II.
Applicant argues that Whispell does not make up for the deficiencies of Yu and Brickner. Applicant alleges that Whispell is not concerned with rigid tiles which make it easy to make male-female assembly means to resist traction. Applicant alleges that the claims require rigid layers having claimed properties to provide improved indentation, abrasion, and scraping resistance.
The argument is not found persuasive as Yu was simply utilized to teach adjusting the amount of plasticizer to adjust the flexibility of the balance layer. Bricker is utilized to teach the male/female assembly means. Further, the claims do not require “rigid” panels explicitly, whereas the claimed prior art does teach the claimed layers, layer ordering, and layer composition which necessarily has the claimed modulus and hardness properties.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See MPEP 2145 VI. It is further noted that mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). See MPEP 2145 II.
Applicant appears to argue on page 9 that Whispell describes too many potential materials which could be used to make base layers and that it would constitute impermissible hind sight to provide a back layer bonded to a balance layer of the claimed materials.
The argument is not found persuasive as the materials listed in Whispell is not too numerous. Additionally, the materials for the balancing layer are taught by Brickner, which 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783